Opinion by
Judge Lindsay :
The appellee, J. F. Herrick, was entitled to the possession and use of-the farm of the appellant during the year 1873, and to its rents, issues and profits during that year, in virtue of the fact that he was her husband until the decree of divorce was rendered. But he cannot be allowed to enjoy the benefits and advantages of this possession and use, and escape the burden imposed on the estate held by his wife by the deed of conveyance under which she claimd title. The farm was charged with the annual payment to C. M. Clay of $360, and to secure the payment of this charge or annuity, a lien was retained in the deed, and the right of appellee, as husband, to the use of the farm was encumbered with this lien. Mrs. Herrick, having been compelled to pay the annuity for the year 1873, is entitled to set off the payment against the claim here assigned, and the court below erred in holding otherwise.
Judgment reversed and cause remanded for the correction of this error.